                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNILOC 2017 LLC,                                  §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00513-JRG
                                                  §
VERIZON COMMUNICATIONS INC.,                      §
CELLCO PARTNERSHIP INC., VERIZON                  §
BUSINESS NETWORK SERVICES, INC.,                  §
VERIZON DIGITAL MEDIA SERVICES,                   §
INC.,                                             §
                                                  §
                Defendants.                       §

                                             ORDER

        Before the Court is Plaintiff Uniloc 2017 LLC (“Uniloc”), Defendants Verizon

Communications, Inc., Cellco Partnership d/b/a Verizon Wireless, Verizon Business Network

Services, Inc. and Verizon Digital Media Services Inc. (collectively, “Verizon”) and Intervenor

Defendant Ericsson Inc.’s (“Ericsson”) (together with Uniloc and Verzion, the “Parties”) Joint

Stipulation and Motion for Stay (the “Motion”). (Dkt. No. 63.) In the Motion, the Parties move for

a stay of all proceedings in the above-captioned case and agree and stipulate that:

     1. There is one instituted IPR concerning U.S. Patent No. 7,075,917 (“the ’917 patent”):

        IPR2019-00973. The asserted claim of the ’917 patent is claim 10. The instituted IPR

        concerning the ’917 patent covers this asserted claim.

     2. There is one instituted IPR concerning U.S. Patent No. 7,016,676 (“the ’676 patent”):

        IPR2019-01116. The asserted claims of the ’676 patent are claims 1, 2 and 8. The instituted

        IPR concerning the ’676 patent covers claims 1 and 2, which are two of the three asserted
       independent claims. Four additional IPRs, some of which challenge claim 8, have been

       filed and are awaiting institution decisions.

       The ’917 patent and the ’676 patent are the only asserted patents in the above-captioned

case. (Dkt. No. 63 at 1.) Considering the joint and agreed nature of the Motion as between the

Parties and the stipulations contained therein, the Court is of the opinion that the Motion should

be and hereby is GRANTED.

       It is ORDERED that the above-captioned action is STAYED until further order of the

Court. It is further ORDERED that the Parties file a joint status report within ten (10) days of

completion of any of these IPR proceedings for the two discreet patents-in-suit. The joint status

report shall include attached to it as an exhibit a proposed docket control order for the Court’s

consideration. All other relief requested by the Parties not expressly granted is DENIED.


      So Ordered this
      Dec 31, 2019




                                                 2
